DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/147,191, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  In particular, claims 4 and 14 recite “blocking access to host physical address from the first trusted domain” which is clearly not supported by the disclosure of the prior-filed application and as such claims 4 and 14 are not entitled to the earlier benefit claim.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” or “functional equivalent” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “a decoder to decode,” “execution circuitry to execute” in claim 1.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-5 and 14-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In particular, claims 4 and 14 recite “instructions to block access to the host physical address from the first trusted domain.” This limitation is not supported by the original disclosure and is considered new matter for a review of the specification did not point to any disclosure relating to “blocking access to host physical address from the first trusted domain.”
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-13 and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10761996. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the issued patent make obvious the claims of the pending application. “A later patent claim is not patentably distinct from an In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 11-12 is/are rejected under 35 U.S.C. 102(a1)/(a2) as being anticipated by Durham; David M. et al. (US 20180247082 A1).
	Regarding claim 1, Durham discloses an apparatus comprising: a decoder to decode a plurality of instructions including instructions related to a trusted domain [FIG. 4: Decoder 447; Abstract: execute guest VMs within a protected region of memory-key domain]; execution circuitry to execute a first one or more of the instructions to establish a first trusted domain using a first trusted domain key, the trusted domain key to be used to encrypt memory pages within the first trusted domain [FIG. 4: memory encryption engine, encryptor, integrity check value selector, integrity verifier; Abstract: data structures pertaining to the execution state, memory mappings, extended page tables (EPTs) are located in the 

 	Regarding claim 2, Durham discloses the apparatus of claim 1, wherein the execution circuitry to execute an additional one or more of the instructions to assign a page including the host physical address to the first trusted domain, wherein content stored in the page is encrypted using the first trusted domain key [Abstract: guest VMs executing within a protected-key domain of memory, memory mappings (extended page tables (EPTs)) are located in the protected region and are encrypted with the key domain key].

 	Regarding claim 11, the rationale in the rejection of claim 1 is herein incorporated.

 	Regarding claim 12, the rationale in the rejection of claim 2 is herein incorporated.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-10 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Durham; David M. et al. (US 20180247082 A1) and Chen; Xiaoxin et al. (US 20090113110 A1).
 	Regarding claim 3, Durham discloses the apparatus of claim 1, wherein the execution circuitry to execute an additional one or more of the instructions to assign a page including the host physical address to the first trusted domain [¶0332, 0365: the key domain address selector identifies a protected memory region in which data for the guest VM is encrypted, the unused bits of the physical addresses are set to the key domain address selector].
 	Durham does not explicitly disclose wherein content stored in the page is initialized to zero. 
	Chen, however, discloses wherein content stored in the page is initialized to zero [0165: zero the contents of a page].


 	Regarding claim 4, Durham discloses the apparatus of claim 1, wherein the execution circuitry to execute an additional one or more of the instructions to block access to the host physical address from the first trusted domain [Abstract: host VMM and other guest VMs cannot directly modify or access the protected memory region].

 	Regarding claim 5, Durham discloses the apparatus of claim 4, wherein the additional one or more of the instructions is executed to further generate a processor key integrity enforced page meta-data to allow the host physical address to be used by a second trusted domain or a virtual machine [¶0040, 0082, 0386].

 	Regarding claim 6, Chen discloses the apparatus of claim 1, wherein the execution circuitry to execute an additional one or more of the instructions to validate metadata associated with the guest physical address and update the mapping [¶0154, Claim 5].

 	Regarding claim 7, Chen discloses the apparatus of claim 1, wherein the execution circuitry to execute an additional one or more of the instructions to form a contiguous region from a plurality of pages for translation lookaside buffer mapping [¶0257].

Regarding claim 8, Chen discloses the apparatus of claim 1, wherein the execution circuitry to execute an additional one or more of the instructions to fragment a contiguous region to a continuous region of smaller pages for translation lookaside buffer mapping [¶0257].

 	Regarding claim 9, Chen discloses the apparatus of claim 1, wherein the execution circuitry to execute an additional one or more of the instructions to remove a page including the host physical address from the first trusted domain [¶0164].

 	Regarding claim 10, the Prior Art discloses the apparatus of claim 1, wherein the execution circuitry to execute an additional one or more of the instructions to remove the mapping for the guest physical address from the SEPT [Chen at ¶0164; Durham at ¶0344, 0382].
 	Regarding claim 13, the rationale in the rejection of claim 3 is herein incorporated.

 	Regarding claim 14, the rationale in the rejection of claim 4 is herein incorporated.

 	Regarding claim 15, the rationale in the rejection of claim 5 is herein incorporated.

 	Regarding claim 16, the rationale in the rejection of claim 6 is herein incorporated.

 	Regarding claim 17, the rationale in the rejection of claim 7 is herein incorporated.

 	Regarding claim 18, the rationale in the rejection of claim 8 is herein incorporated.

 	Regarding claim 19, the rationale in the rejection of claim 9 is herein incorporated.

 	Regarding claim 20, the rationale in the rejection of claim 10 is herein incorporated.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Paaske; Timothy R. et al. (US 20060107032 A1) discloses secure code execution using secure key and encryption.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARDOCHEE CHERY whose telephone number is (571)272-4246.  The examiner can normally be reached from 900-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.









Jared Rutz can be reached on (571)272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Respectfully Submitted,
USPTO

Dated:   September 29, 2021                                   By: /MARDOCHEE CHERY/
Primary Examiner 
Art Unit 2133
Email:Mardochee.Chery@uspto.gov                                                                                                                                                                                          Telephone: 571-272-4246
Facsimile:   571-273-4246